Citation Nr: 0409580	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.  


WITNESSES AT HEARING ON APPEAL

Appellant and D.M. 


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran, who had certified 
active service from September 1943 to February 1946.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal from 
a November 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila.  The case was 
remanded by the Board for further development in June 2003; such 
development has been completed.  The appellant testified at an RO 
hearing in November 2003, a transcript of which is on file.  


FINDINGS OF FACT

1.  The veteran died in October 1980; septicemia shock due to 
pyelonephritis and "congenital heart failure" have been certified 
as the causes of his death.  

2.  Pyeloephritis or a cardiovascular disability was not 
manifested in service or within the first post-service year; and 
the veteran's death-causing illness is not shown to have been 
related to service.  

3.  The veteran did not have any service connected disabilities, 
and service connected disability is not shown to have 
substantially or materially contributed to cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA are 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA applies in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

VA has fully complied with the mandates of the VCAA.  The claim 
was considered on the merits and the appellant was provided a copy 
of the decision denying her claim.  The RO provided the appellant 
notification of the VCAA in August 2001 (prior to the rating 
appealed), in June 2003, and again in November 2003 before 
forwarding the appeal to the Board.  By this correspondence, the 
May 2003 Statement of the Case (SOC), and the September 2003 and 
December 2003 Supplemental SOCs, she was advised of the 
controlling law and regulations, and informed what evidence was of 
record and what evidence was needed to establish entitlement to 
the benefit sought.  Furthermore, the VCAA letters included 
notification of the changes in duty to assist resulting from the 
VCAA, and provided specific notice concerning the appellant's and 
VA's respective responsibilities in development of evidence.  
While the VCAA letters advised her to submit additional evidence 
within 30 or 60 days, they went on to inform her that evidence 
received within a year would be considered.  In fact, everything 
received to date has been considered.  During her personal hearing 
at the RO in November 2003, the appellant indicated that all 
available evidence pertaining to her appeal had been submitted.  
Consequently, any further notice to her to submit everything she 
has pertaining to her claims would serve no useful purpose.

The record includes service medical records, service separation 
documents, a VA medical opinion, private medical opinions, "buddy 
statements," a certified copy of the veteran's death certificate, 
and a United States service department verification of service.  
There is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements are met.  
The appellant is not prejudiced by the Board's proceeding with a 
merits review at this point.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Factual Background

During his lifetime the veteran had not established service 
connection for any disability.  The appellant submitted two death 
certificates for the veteran; the first, dated October 10, 1980 
and received by VA in August 1981, shows that he died of 
septicemia shock due to pyelonephritis on October [redacted], 1980.  The 
second death certificate, dated in April 1995 and received by VA 
in February 2001, also indicates the veteran died on October [redacted], 
1980, but lists the cause of his death as congenital [sic] heart 
failure.  

Service medical records reflect that the veteran was hospitalized 
in April 1945, for treatment of fever, headache, and joint pains, 
which resolved, and he returned to duty.  In his January 1946 
processing affidavit, the veteran noted no wounds or illnesses 
during service; the service separation examination indicated 
normal functioning of all bodily systems.  Service medical records 
are negative for complaints, diagnosis of, or treatment for any 
disease or injury involving the genitourinary or cardiovascular 
systems.  

Documents submitted by the appellant include a March 2001 
certification from the private hospital where the veteran died, 
noting that, due to damage caused by termite infestations, his 
terminal treatment records no longer exist; an August 2001 letter 
from Dr. A.M., noting treatment of the veteran for peptic ulcer 
"in the early months of 1945," and at unspecified times in 1955, 
1960, and 1970, and stating that records of such treatment were no 
longer available.  

In March 2003, the Board determined that further development was 
indicated on the issue of service connection for the cause of the 
veteran's death, and a VA medical opinion was sought.  In a May 
2003 VA medical opinion, Dr. M.Z. noted that symptoms causing the 
veteran's hospitalization in April 1945 had resolved upon his 
return to active duty, and that he had no complaints of or 
treatment for urinary or cardiac problems.  The examiner reviewed 
the medications administered during the veteran's hospitalization, 
including aspirin, Atabrine, Amytal, and possibly an 
antihistamine, and noted that none of them was for a cardiac or 
renal disability.  He further noted that neither Atabrine, which 
is used for giardiasis or other infections (primarily of the GI 
track), or Amytal, a sedative, is associated with cardiac or renal 
complications when used, as here, for a short period of time.  The 
examiner concluded that, as the veteran's blood pressure, urine 
studies, and cardiac examination were all normal on discharge from 
recognized active service, and as there are no records of 
treatment for any illnesses between his discharge in 1946 and his 
death in 1980, it is "unlikely that the veteran's cause of death 
was related to an injury or disease incurred in or aggravated by 
recognized service."  

At the November 2003 RO hearing, the appellant testified that the 
veteran was sick immediately following discharge from service, 
suffering from coughs and backaches which she treated with herbal 
medicines.  She indicated that he received medical treatment from 
Dr. F.L. in 1946, but that those treatment records were no longer 
available.  Documentary evidence presented at the hearing included 
an October 2003 certification from a private physician, Dr. 
M.L.A., noting treatment of the veteran in 1980 for chronic 
urinary tract infection, nephritis, urolithiasis, malnutrition, 
and anemia, and stating that the veteran had been treated for 
chronic infection of the kidneys by her father, Dr. F.L., 
immediately after discharge from service in 1946.  She noted that 
none of the treatment records were available.  The veteran's 
service comrade, D.M., submitted an affidavit at the hearing 
stating that the veteran suffered from kidney disease before, 
during, and after his active service, and that this disease 
eventually led to his death.  In his testimony at the hearing, 
D.M. stated that the veteran was in good health in service, and 
that his sickness, including painful urination and kidney 
complaints, began immediately after discharge from recognized 
service.  

Analysis

To establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a 
service-connected disability casually shared in producing death, 
rather it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's alleged 
disability; the appellant is still required to meet the 
evidentiary burden as to service connection, such as whether there 
is a current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection can 
also be granted for certain enumerated chronic diseases, including 
nephritis and cardiovascular disease, if they became manifest to a 
degree of 10 percent or more within one year of separation from 
active service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant; however, 
the reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The United States Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The appellant has submitted two death certificates for the 
veteran, one listing his cause of death as septicemia shock due to 
pyelonephritis, and the other attributing his death to "congenital 
heart failure."  It is not necessary to decide which of these is 
accurate (indeed both listed causes may have been factors in the 
veteran's death).  Regardless, neither pyelonephritis nor 
cardiovascular disease is shown by competent evidence to have been 
present in service or manifested to a compensable degree in the 
first postservice year.  Consequently, service connection for such 
diseases on the basis that they were incurred in service (or may 
be presumed to have been incurred in service) is not warranted.  
There is also no competent (medical) evidence that either disease 
was related to service or to an event therein.  

At an RO hearing, the veteran's service comrade, D.M., submitted 
an affidavit to the effect that the veteran suffered from a kidney 
disorder before, during, and after service, and that it ultimately 
caused his death.  He testified at the hearing that the veteran 
was healthy before and during service, and that his kidney 
problems began immediately after discharge.  As the testimony 
given by D.M. directly contradicts material facts stated in his 
affidavit, and as he has not offered any explanation for this 
contradiction, his written statement and his testimony at the 
hearing are of little probative value.  As laypersons, he and the 
appellant are not competent to render opinions on issues requiring 
specialized medical knowledge, such as etiology or diagnosis.  The 
Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The appellant asserts that the veteran received treatment for a 
kidney disorder in the year following his discharge, and, as 
proof, submitted a certification from Dr. M.L.A. indicating such 
treatment by that physician's father.  However, as records 
supporting the 1946 medical treatment no longer exist, this 
certification appears to be based entirely on hearsay accounts of 
recollections by the physician's father of treatment provided 
fifty years before.  Furthermore, as it presents only a notation 
of treatment for a chronic kidney infection, without noting any 
physical findings or symptomatology elicited by medical 
examination, it is not sufficient to meet evidentiary requirements 
for medical documentation of manifestation of nephritis or a 
kidney disease to a compensable degree in the first post-service 
year.  See 38 C.F.R. § 3.307(b).  As noted above, service medical 
records note treatment for an unrelated illness, but are negative 
for complaints or treatment of cardiac or kidney problems.  
Moreover, on review of the evidence, a VA physician concluded 
that, given the veteran's normal blood pressure, urine studies, 
and cardiac examination at the time of discharge, it is unlikely 
that his death was caused by an injury or disease incurred in or 
aggravated by service.  

There is no competent (medical) evidence that cardiovascular 
disease or nephritis were manifested in service; that 
cardiovascular disease or nephritis were manifested in the first 
post-service year; nor is there any competent evidence linking the 
veteran's death-causing disease(s) to service.  Thus the record 
provides no evidentiary support that disease incurred or 
aggravated in service caused the veteran's death.  

There remains for consideration the question as to whether service 
connected disability contributed to cause the veteran's death.  In 
that regard, it is noteworthy that the veteran had not established 
service connection for any disability, and had not claims of 
service connection pending when he died.  While a physician 
certified in August 2003 that he treated the veteran for peptic 
ulcer in early 1945 (which would have been during service), such 
certification is inconsistent with the veteran's service medical 
records.  As it is also based entirely on recollection (and not on 
any contemporaneous clinical records), it is lacking in probative 
value.  Regardless, it is not shown that peptic ulcer was a 
significant factor in contributing to cause or hastening the 
veteran's death.  38 C.F.R. § 3.312(c).  

The preponderance of the evidence is against the appellant's 
claim; hence, it must be denied.  


ORDER

Service connection for the cause of the veteran's death is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



